                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

THOMAS MOWREY,

                       Plaintiff,

v.                                                                     No. 2:19-cv-00307-KRS

ADOBE DELI LLC, et al.,

                       Defendants.

                               ORDER TO CURE DEFICIENCY

        On April 3, 2019, Plaintiff filed a Motion to proceed in forma pauperis. (Doc. 2). The

Court has reviewed the Motion and determines it does not provide sufficient information for the

Court to determine whether a plaintiff is unable to pay the required fees. The Court requires

plaintiffs seeking to proceed without prepaying fees to file the “Application to Proceed in District

Court Without Prepaying Fees or Costs (Long Form).” Plaintiff’s Motion is deficient because

Plaintiff has not included the proper form of application. Failure to file this application within

twenty-one (21) days from entry of this order and failure to follow all instructions in the application

may result in denial of the motion to proceed in forma pauperis. Any papers Plaintiff files in

response to this order must include the civil cause number (No. 19-cv-00307-KRS) of this case.

        IT IS, THEREFORE, ORDERED that Plaintiff file an “Application to Proceed in

District Court Without Prepaying Fees or Costs (Long Form)” within twenty-one (21) days from

entry of this order.

        IT IS FURTHER ORDERED that the Clerk send to Plaintiff a copy of this order and an

“Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form).”



                                               ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
